DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Amendment after Non-final office action filed on 7/14/2022 is acknowledged. 
4.	Claims 3, 4, 8, 13, 16-19 and 21-29 have been cancelled.  
5.	New claims 30-32 have been added.  
6.	Claims 1, 2, 5-7, 9-12, 14, 15, 20 and 30-32 are pending in this application.
7.	Claim 20 remains withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 7 and 30-32 remain/are withdrawn from consideration as being drawn to non-elected species.
	Please note: during the search for the elected species, prior art was found for the non-elected species of fibroblast growth factor recited in instant claim 6.  Therefore, for the purpose of compact prosecution, claim 6 is examined in the current office action.
 8.	Applicant elected without traverse Group 1 (claims 1-15) and elected without traverse of FGF1ΔHBS consisting of SEQ ID NO: 1 as species of fibroblast growth factor; unfractionated heparin as species of heparin; a patient having suffered myocardial infarction as species of patient condition; tandem administration of heparin, followed by FGF as species of administration scheme; and the parenteral (injected) route as species of route of administering FGF in the reply filed on 11/22/2021.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a method of treating a patient undergoing ischemic cardiac reperfusion therapy, the method comprising administering one or more modified fibroblast growth factors (FGFs) in conjunction with the onset of reperfusion therapy and co-administering heparin, wherein the FGF is selected from the group consisting of FGFΔHBS, FGFΔTS, and FGFΔHBS/ΔTS.  A search was conducted on the elected species; and prior art was found.  Claims 7 and 30-32 remain/are withdrawn from consideration as being drawn to non-elected species.  Claims 1, 2, 5, 6, 9-12, 14 and 15 are examined on the merits in this office action.
Please note: after further careful reconsideration, a second Non-final office action is issued hereby.

Withdrawn Objections and Rejections
9.	Objection to claims 2, 3, 8 and 9 is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 10, 11 and 14 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim and Applicant's persuasive arguments.
11.	Rejection to claims 1, 2, 8, 10-12, 14 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Whitehouse (US 6440934 B1, filed with IDS) is hereby withdrawn in view of Applicant's amendment to the claim.
12.	Rejection to claims 1, 2, 8-12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Whitehouse (US 2002/0115603 A1) is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Objections
13.	(Revised due to Applicant's amendment to the claim) Claim 1 remains objected to for the following minor informality: Applicant is suggested to amend claim 1 as "…wherein the modified FGF is selected from the group consisting of an FGF engineered to reduce heparin binding affinity (FGFΔHBS), an FGF engineered to increase thermal stability (FGFΔTS), and an FGF engineered both to reduce heparin binding affinity and to increase thermal stability (FGFΔHBS/ΔTS)".  
14.	(Revised due to Applicant's amendment to the claim) Claim 12 remains objected to for the following minor informality: Applicant is suggested to amend claim 12 as "…wherein the modified FGF is administered…".
15.	(Revised due to Applicant's amendment to the claim) Claim 14 remains objected to for the following minor informality: Applicant is suggested to amend claim 14 as "…wherein the administering in tandem comprises administering the modified FGF followed by administering heparin, or administering heparin followed by administering the modified FGF".
16.	(Revised due to Applicant's amendment to the claim) Claim 15 remains objected to for the following minor informality: Applicant is suggested to amend claim 15 as "…wherein the administering in tandem comprises administering heparin, then administering the modified FGF…".
Response to Applicant's Arguments
17.	Applicant either fails to address all the minor issues in claims 1, 12, 14 and 15; or Applicant's amendments to these claims introduce additional minor issues.  Therefore, these objections are deemed proper and are hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	(Revised due to Applicant's amendments to the claim and further careful reconsideration) Claims 1, 2, 5, 9-12, 14 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US 6440934 B1, filed with IDS, from now on cited as Whitehouse-1) in view of Whitehouse (US 2002/0115603 A1, cited and enclosed in the previous office action, from now on cited as Whitehouse-2), Engel et al (PNAS, 2006, 103, pages 15546-15551, cited and enclosed in the previous office action), Hondermarck et al (Experientia, 1990, 46, pages 973-974, filed with IDS), de Paz et al (ChemBioChem, 2001, 2, pages 673-685, cited and enclosed in the previous office action) and Mohammadi et al (US 8999929 B2, filed with IDS).
The instant claims 1, 2, 5, 9-12, 14 and 15 are drawn to a method of treating a patient undergoing ischemic cardiac reperfusion therapy, the method comprising administering one or more modified fibroblast growth factors (FGFs) in conjunction with the onset of reperfusion therapy and co-administering heparin, wherein the FGF is selected from the group consisting of FGFΔHBS, FGFΔTS, and FGFΔHBS/ΔTS.
Whitehouse-1 teaches an improved method for treating a patient for acute myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering into one or more coronary vessels or into a peripheral vein of said patient, a single unit dose composition comprising a therapeutically effective amount of rFGF-2 or an angiogenically active fragment or mutein thereof as an adjunct therapy, for example, column 15, lines 3-16.  It reads on a patient having suffered myocardial infarction as the elected species of patient condition; and meets the limitations of the patient population recited in instant claims 1 and 2.  Whitehouse-1 also teaches that the method further comprises administering an effective amount of heparin from 0-30 minutes prior to administering such unit dose composition of rFGF-2 or an angiogenically active fragment or mutein thereof, for example, column 15, lines 34-45.  It reads on tandem administration of heparin, followed by FGF as the elected species of administration scheme.  It meets the limitation of "co-administering heparin" recited in instant claim 1; and the limitations of instant claims 11, 14 and 15.  Whitehouse-1 further teaches such unit dose composition of rFGF-2 or an angiogenically active fragment or mutein thereof can be administered via intravenous ("IV") or intracoronary ("IC") injection or infusion, for example, column 10, lines 24-27.  It reads on the parenteral (injected) route as the elected species of route of administering FGF; and meets the limitation of instant claim 12.  Furthermore, Whitehouse-1 teaches as an adjunct therapy, it is desirable to also obtain collateral circulation to the damaged or occluded myocardium by angiogenesis; a mode of administration that provides human patients with cardiac angiogenesis during coronary artery disease and/or post acute myocardial infarction; and the treating physician would be able to determine the time, if any, for readministration based upon routine assessment of the clinical symptoms of the patient, for example, column 2, lines 7-19; and column 14, lines 26-29.
The difference between the reference and instant claims 1, 2, 5, 9-12, 14 and 15 is that the reference does not teach FGF1ΔHBS consisting of SEQ ID NO: 1 as the elected species of fibroblast growth factor; unfractionated heparin as the elected species of heparin; the modified FGF recited in instant claims 1 and 5; and the limitations of instant claims 9 and 10.
However, Whitehouse-2, throughout the patent, teaches a pharmaceutical composition comprising any one of the angiogenic members of the fibroblast growth factor (FGF) family, including preferably FGF-1, FGF-2, FGF-4, FGF-5, FGF-18; and methods of administering such composition to a patient with peripheral artery disease as an adjunct in conjugation with angioplasty (one type of ischemic cardiac reperfusion therapy), for example, Abstract; pages 2-3, paragraph [0030], page 5, paragraph [0042]; pages 11-18, Example 2; and claim 23.  Whitehouse-2 further teaches the patient with peripheral artery disease suffered myocardial infarction, for example, page 3, paragraph [0033]; and pages 11-12, Table 2 and paragraph [0088].  Whitehouse-2 also teaches such composition is co-administering with either unfractionated heparin or low molecular weight heparin; and heparin can be administered simultaneously with the rFGF-2 or within 20 to 30 minutes of administration of the rFGF-2, for example, page 8, paragraph [0065]; and claims 14-18.  It reads on unfractionated heparin as the elected species of heparin.  Furthermore, Whitehouse-2 teaches angiogenesis in ischemic tissues can be promoted by the transmural delivery of angiogenic growth factors such as FGF; and the composition can be administered as multiple injections, for example, page 2, paragraph [0029]; and page 5, paragraph [0046].
Furthermore, Engel et al, throughout the literature, teach FGF1 treatment improves heart function after myocardial infarction; and FGF1 improves heart function through enhancement of angiogenesis and cardiomyocyte mitosis, for example, Abstract; Figures 1-4; and page 15550, left column, the last paragraph in Section "Discussion".  Therefore, in view of the combined teachings of Whitehouse-1, Whitehouse-2 and Engel et al, it would have been obvious to one of ordinary skilled in the art to develop an improved method for treating a patient suffered acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of FGF1 as an adjunct therapy, and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising FGF1.  The method developed from the combined teachings of Whitehouse-1, Whitehouse-2 and Engel et al is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
 	In addition,  Hondermarck et al teach acidic fibroblast growth factor (synonym of FGF1) and basic fibroblast growth factor (synonym of FGF2) bind mainly to heparin-like molecule at the surface of the blood vessels; the FGF binding is easily displayed by heparin; and the results raise concern that whether exogenous injected FGF remains bioavailable, since the injected FGF is probably rapidly sequestered by a heparin-like molecule, for example, page 974, right column, Section "Discussion".
	And de Paz et al teach heparin-induced FGF1 dimerization previous to FGF1-FGFR binding is not an absolute requirement for biological activity, for example, page 673, Abstract.  Therefore, in view of the combined teachings of Whitehouse-1, Whitehouse-2, Engel et al, Hondermarck et al and de Paz et al, it would have been obvious to one of ordinary skilled in the art to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of an engineered FGF1 with reduced heparin binding affinity (FGF1ΔHBS) as an adjunct therapy, and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such FGF1ΔHBS.
	Mohammadi et al teach an engineered FGF1ΔHBS consisting of the amino acid sequence of SEQ ID NO: 1 with a K127D, K128Q and K133V substitution, for example, Figure 6; column 141, lines 52-53; and claim 9.  The engineered FGF1ΔHBS in Mohammadi et al is identical to the FGF1ΔHBS of instant SEQ ID NO: 1.  It reads on FGF1ΔHBS consisting of instant SEQ ID NO: 1 as the elected species of fibroblast growth factor.
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the administration scheme of FGF1ΔHBS for effectively treating a patient for acute myocardial infarction and/or myocardial infarction, including administering before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient, because Whitehouse-1 teaches as an adjunct therapy, it is desirable to also obtain collateral circulation to the damaged or occluded myocardium by angiogenesis; a mode of administration that provides human patients with cardiac angiogenesis during coronary artery disease and/or post acute myocardial infarction; and the treating physician would be able to determine the time, if any, for readministration based upon routine assessment of the clinical symptoms of the patient.  Whitehouse-2 teaches angiogenesis in ischemic tissues can be promoted by the transmural delivery of angiogenic growth factors such as FGF; and the composition can be administered as multiple injections.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Whitehouse-1, Whitehouse -2, Engel et al, Hondermarck et al, de Paz et al and Mohammadi et al with routine optimization to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of an engineered FGF1 with reduced heparin binding affinity (FGF1ΔHBS), and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such FGF1ΔHBS, wherein such FGF1ΔHBS consists of the amino acid sequence of instant SEQ ID NO: 1, and wherein such FGF1ΔHBS is administered before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient.
One of ordinary skilled in the art would have been motivated to combine the teachings of Whitehouse-1, Whitehouse -2, Engel et al, Hondermarck et al, de Paz et al and Mohammadi et al with routine optimization to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of an engineered FGF1 with reduced heparin binding affinity (FGF1ΔHBS), and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such FGF1ΔHBS, wherein such FGF1ΔHBS consists of the amino acid sequence of instant SEQ ID NO: 1, and wherein such FGF1ΔHBS is administered before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient, because Whitehouse-2, throughout the patent, teaches a pharmaceutical composition comprising any one of the angiogenic members of the fibroblast growth factor (FGF) family, including preferably FGF-1, FGF-2, FGF-4, FGF-5, FGF-18; and methods of administering such composition to a patient with peripheral artery disease as an adjunct in conjugation with angioplasty (one type of ischemic cardiac reperfusion therapy), and wherein the patient with peripheral artery disease suffered myocardial infarction.  Whitehouse-2 further teaches such composition is co-administering with either unfractionated heparin or low molecular weight heparin; and heparin can be administered simultaneously with the rFGF-2 or within 20 to 30 minutes of administration of the rFGF-2.  Engel et al, throughout the literature, teach FGF1 treatment improves heart function after myocardial infarction; and FGF1 improves heart function through enhancement of angiogenesis and cardiomyocyte mitosis.  Therefore, in view of the combined teachings of Whitehouse-1, Whitehouse-2 and Engel et al, it would have been obvious to one of ordinary skilled in the art to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of FGF1 as an adjunct therapy, and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising FGF1.  The method developed from the combined teachings of Whitehouse-1, Whitehouse-2 and Engel et al is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).  Hondermarck et al teach acidic fibroblast growth factor (synonym of FGF1) and basic fibroblast growth factor (synonym of FGF2) bind mainly to heparin-like molecule at the surface of the blood vessels; the FGF binding is easily displayed by heparin; and the results raise concern that whether exogenous injected FGF remains bioavailable, since the injected FGF is probably rapidly sequestered by a heparin-like molecule.  And de Paz et al teach heparin-induced FGF1 dimerization previous to FGF1-FGFR binding is not an absolute requirement for biological activity.  Therefore, in view of the combined teachings of Whitehouse-1, Whitehouse-2, Engel et al, Hondermarck et al and de Paz et al, it would have been obvious to one of ordinary skilled in the art to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of an engineered FGF1 with reduced heparin binding affinity (FGF1ΔHBS) as an adjunct therapy, and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such FGF1ΔHBS.  Furthermore, Mohammadi et al teach an engineered FGF1ΔHBS consisting of the amino acid sequence of SEQ ID NO: 1 with a K127D, K128Q and K133V substitution (identical to the FGF1ΔHBS of instant SEQ ID NO: 1).  In addition, one of ordinary skilled in the art would have been motivated to optimize the administration scheme of FGF1ΔHBS for effectively treating a patient for acute myocardial infarction and/or myocardial infarction, including administering before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient, because Whitehouse-1 teaches as an adjunct therapy, it is desirable to also obtain collateral circulation to the damaged or occluded myocardium by angiogenesis; a mode of administration that provides human patients with cardiac angiogenesis during coronary artery disease and/or post acute myocardial infarction; and the treating physician would be able to determine the time, if any, for readministration based upon routine assessment of the clinical symptoms of the patient.  Whitehouse-2 teaches angiogenesis in ischemic tissues can be promoted by the transmural delivery of angiogenic growth factors such as FGF; and the composition can be administered as multiple injections.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Whitehouse-1, Whitehouse -2, Engel et al, Hondermarck et al, de Paz et al and Mohammadi et al with routine optimization to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of an engineered FGF1 with reduced heparin binding affinity (FGF1ΔHBS), and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such FGF1ΔHBS, wherein such FGF1ΔHBS consists of the amino acid sequence of instant SEQ ID NO: 1, and wherein such FGF1ΔHBS is administered before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient.


Response to Applicant's Arguments
21.	Applicant argues that the Office has failed to provide sufficient articulated reasoning and rational underpinning as to why it would have been obvious to combine the references, nothing in the cited references provides a reasonable expectation of success in doing so; and the only motivation for combining the references is gleaned from the Applicant's disclosure and further, the Applicant's disclosure demonstrates that a person of ordinary skill in the art would have no reasonable expectation of success in combining the cited references.  Applicant further argues that person of ordinary skill in the art would not modify the disclosures of Whitehouse 1, Whitehouse 2, and Engel with Hondermarck to arrive at the present claims, at least because Hondermarck teaches away from doing so.  Applicant also argues about unexpected results as presented in particular, paragraph [0068] of the PGPub of instant application.  
22.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, first, the Examiner agrees that none of the cited references individually teaches or suggests the method recited in instant claims 1, 2, 5, 9-12, 14 and 15; and none of the cited references anticipates the method recited in instant claims 1, 2, 5, 9-12, 14 and 15.  However, the Examiner would like to point out that instant claims 1, 2, 5, 9-12, 14 and 15 are rejected under 35 U.S.C. 103 (obviousness type); and the rejection is based on the combined teachings of Whitehouse-1, Whitehouse -2, Engel et al, Hondermarck et al, de Paz et al and Mohammadi et al with routine optimization.  Therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  Furthermore, the Examiner would like to point out that the MPEP states "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references…" (see MPEP § 2145 IV).
In response to Applicant's arguments about the motivation to combine the cited prior art references, the Examiner would like to point out that as stated in Section 20 above, in view of the combined teachings of Whitehouse-1, Whitehouse-2 and Engel et al, it would have been obvious to one of ordinary skilled in the art to develop an improved method for treating a patient suffered acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of FGF1 as an adjunct therapy, and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising FGF1.  The method developed from the combined teachings of Whitehouse-1, Whitehouse-2 and Engel et al is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).  Furthermore, Hondermarck et al explicilty teach acidic fibroblast growth factor (synonym of FGF1) and basic fibroblast growth factor (synonym of FGF2) bind mainly to heparin-like molecule at the surface of the blood vessels; the FGF binding is easily displayed by heparin; and the results raise concern that whether exogenous injected FGF remains bioavailable, since the injected FGF is probably rapidly sequestered by a heparin-like molecule.  de Paz et al teach heparin-induced FGF1 dimerization previous to FGF1-FGFR binding is not an absolute requirement for biological activity.  And Mohammadi et al teach an engineered FGF1 with reduced heparin binding affinity (FGF1ΔHBS) consisting of the amino acid sequence of SEQ ID NO: 1 with a K127D, K128Q and K133V substitution.  Therefore, in the instant case, in view of the combined teachings of Hondermarck et al and de Paz et al, one of ordinary skilled in the art would have been motivated to replace FGF1 in the method developed from the combined teachings of Whitehouse-1, Whitehouse-2 and Engel et al with the engineered FGF1 with reduced heparin binding affinity (FGF1ΔHBS) consisting of the amino acid sequence of SEQ ID NO: 1 with a K127D, K128Q and K133V substitution taught in Mohammadi et al.  In addition, one of ordinary skilled in the art would have been motivated to optimize the administration scheme of such FGF1ΔHBS for effectively treating a patient for acute myocardial infarction and/or myocardial infarction, including administering before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient, because Whitehouse-1 teaches as an adjunct therapy, it is desirable to also obtain collateral circulation to the damaged or occluded myocardium by angiogenesis; a mode of administration that provides human patients with cardiac angiogenesis during coronary artery disease and/or post acute myocardial infarction; and the treating physician would be able to determine the time, if any, for readministration based upon routine assessment of the clinical symptoms of the patient.  Whitehouse-2 teaches angiogenesis in ischemic tissues can be promoted by the transmural delivery of angiogenic growth factors such as FGF; and the composition can be administered as multiple injections.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).  Taken all these together, one of ordinary skilled in the art would have been motivated to combine the teachings of the cited prior art references with routine optimization to develop the method recited in instant claims 1, 2, 5, 9-12, 14 and 15.
With regards to Applicant's teachings away arguments related to the cited Hondermarck et al reference, first, the Examiner would like to point out that in the instant case, Applicant fails to point out which part of the cited Hondermarck et al reference teaches away from replacing FGF1 in the method developed from the combined teachings of Whitehouse-1, Whitehouse-2 and Engel et al with the engineered FGF1 with reduced heparin binding affinity (FGF1ΔHBS) consisting of the amino acid sequence of SEQ ID NO: 1 with a K127D, K128Q and K133V substitution taught in Mohammadi et al.  Further clarification is required.  Second, the Examiner would like to point out that it is improper to cite instant specification as an evidence for teachings away, since the instant specification is not available to one of ordinary skilled in the art before the filing time of instant application.  
In response to Applicant's arguments about reasonable expectation of success, first, it is unclear to the Examiner on what Applicant's statement that "the Applicant's disclosure demonstrates that a person of ordinary skill in the art would have no reasonable expectation of success in combining the cited references" is based.  It is unclear to the Examiner what kind of evidences and/or data in instant application demonstrates that a person of ordinary skill in the art would have no reasonable expectation of success in combining the cited references.  Further clarification is required.  Second, in the instant case, Applicant fails to provide any evidence and/or reasoning that in view of the combined teachings of the cited prior art references with routine optimization as set for the in Section 20 above, a person having ordinary skill in the art would not have had a reasonable expectation of success to develop the method recited in instant claims 1, 2, 5, 9-12, 14 and 15.  Further clarification is required.  In addition, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
In addition, the Examiner would like to point out that the conclusive statements at the end of the rejection set forth in Section 20 above are based on the teachings of the cited prior art references with routine optimization as set forth before the conclusive statements.  It is unclear to the Examiner what types of articulation Applicant would like to see.  Further clarification is required.  
In response to Applicant's arguments about hindsight reasoning in that the only motivation for combining the references is gleaned from the Applicant's disclosure, first, the motivation to combine the cited prior art references have been discussed in both Section 20 and the paragraphs above.  Second, in the instant case, Applicant fails to point to any facet of instant rejection that is not found from the combined teachings of the cited prior art references with routine optimization.  It is unclear to the Examiner which part of the instant rejection is not based on the combined teachings of the cited references with routine optimization.  Merely pointing out the differences between each of the cited references and instant claimed invention is not proof of hindsight reasoning.  Furthermore, the MPEP states “"[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).” (see MPEP § 2145).  
 In response to Applicant's arguments about the unexpected results, first, the Examiner would like to point out that as stated in MPEP: “Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012] Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."…” (see MPEP § 716.02(d)).  In the instant case, the modified FGF broadly includes any one selected from the group consisting of FGFΔHBS, FGFΔTS, and FGFΔHBS/ΔTS; and the treatment recited in instant claim includes co-administering heparin.  Therefore, in the instant case, considering the broadness of instant claimed modified FGF, one of ordinary skilled in the art would not reasonably extrapolate the data observed with FGF1ΔHBS to all types of modified FGF with co-administering heparin recited in instant claims.  Thus, it is determined that the alleged unexpected results are not commensurate in scope with the claims.  Second, in the instant case, as stated in Section 20 above, Hondermarck et al explicilty teach acidic fibroblast growth factor (synonym of FGF1) and basic fibroblast growth factor (synonym of FGF2) bind mainly to heparin-like molecule at the surface of the blood vessels; the FGF binding is easily displayed by heparin; and the results raise concern that whether exogenous injected FGF remains bioavailable, since the injected FGF is probably rapidly sequestered by a heparin-like molecule.  And de Paz et al teach heparin-induced FGF1 dimerization previous to FGF1-FGFR binding is not an absolute requirement for biological activity.  Therefore, in view of the combined teachings of Hondermarck et al and de Paz et al, one of ordinary skilled in the art would understand and reasonably expect that treatment with an engineered FGF1 with reduced heparin binding affinity such as FGF1ΔHBS would be more effective than treatment with FGF1, since one of ordinary skilled in the art would understand and reasonably expect FGF1 will bind to internal heparin-like molecule.  And one of ordinary skilled in the art would also understand and reasonably expect that the effects of heparin on FGF1ΔHBS would not be observed or would be much less than the effects of heparin on FGF1.  Therefore, in the instant case, in view of the combined teachings of Hondermarck et al and de Paz et al, the alleged unexpected results are expected and are insufficient to overcome instant rejection.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

23.	Please note: during the search for the elected species, prior art was found for the non-elected species of fibroblast growth factor.
(Revised due to Applicant's amendments to the claim and further careful reconsideration) Claims 1, 2, 5, 9-12, 14 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US 6440934 B1, filed with IDS, from now on cited as Whitehouse-1) in view of Whitehouse (US 2002/0115603 A1, cited and enclosed in the previous office action, from now on cited as Whitehouse-2), Hondermarck et al (Experientia, 1990, 46, pages 973-974, filed with IDS), Roghani et al (The Journal of Biological Chemistry, 1994, 269, pages 3976-3984, cited and enclosed in the previous office action) and Mohammadi et al (US 8999929 B2, filed with IDS).
The instant claims 1, 2, 5, 9-12, 14 and 15 are drawn to a method of treating a patient undergoing ischemic cardiac reperfusion therapy, the method comprising administering one or more modified fibroblast growth factors (FGFs) in conjunction with the onset of reperfusion therapy and co-administering heparin, wherein the FGF is selected from the group consisting of FGFΔHBS, FGFΔTS, and FGFΔHBS/ΔTS.
Whitehouse-1 teaches an improved method for treating a patient for acute myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering into one or more coronary vessels or into a peripheral vein of said patient, a single unit dose composition comprising a therapeutically effective amount of rFGF-2 or an angiogenically active fragment or mutein thereof as an adjunct therapy, for example, column 15, lines 3-16.  It reads on a patient having suffered myocardial infarction as the elected species of patient condition; and meets the limitations of the patient population recited in instant claims 1 and 2.  Whitehouse-1 also teaches that the method further comprises administering an effective amount of heparin from 0-30 minutes prior to administering such unit dose composition of rFGF-2 or an angiogenically active fragment or mutein thereof, for example, column 15, lines 34-45.  It reads on tandem administration of heparin, followed by FGF as the elected species of administration scheme.  It meets the limitation of "co-administering heparin" recited in instant claim 1; and the limitations of instant claims 11, 14 and 15.  Whitehouse-1 further teaches such unit dose composition of rFGF-2 or an angiogenically active fragment or mutein thereof can be administered via intravenous ("IV") or intracoronary ("IC") injection or infusion, for example, column 10, lines 24-27.  It reads on the parenteral (injected) route as the elected species of route of administering FGF; and meets the limitation of instant claim 12.  Furthermore, Whitehouse-1 teaches the angiogenically active fragment of rFGF-2 comprises at least amino acids 30-110 of FGF2 of SEQ ID NO: 2, for example, column 8, lines 38-41.  In addition, Whitehouse-1 teaches as an adjunct therapy, it is desirable to also obtain collateral circulation to the damaged or occluded myocardium by angiogenesis; a mode of administration that provides human patients with cardiac angiogenesis during coronary artery disease and/or post acute myocardial infarction; and the treating physician would be able to determine the time, if any, for readministration based upon routine assessment of the clinical symptoms of the patient, for example, column 2, lines 7-19; and column 14, lines 26-29.
The difference between the reference and instant claims 1, 2, 5, 9-12, 14 and 15 is that the reference does not teach unfractionated heparin as the elected species of heparin; the modified FGF recited in instant claims 1 and 5; and the limitations of instant claims 9 and 10.
However, Whitehouse-2, throughout the patent, teaches a pharmaceutical composition comprising any one of the angiogenic members of the fibroblast growth factor (FGF) family, including preferably FGF-1, FGF-2, FGF-4, FGF-5, FGF-18; and methods of administering such composition to a patient with peripheral artery disease as an adjunct in conjugation with angioplasty (one type of ischemic cardiac reperfusion therapy), for example, Abstract; pages 2-3, paragraph [0030], page 5, paragraph [0042]; pages 11-18, Example 2; and claim 23.  Whitehouse-2 further teaches the patient with peripheral artery disease suffered myocardial infarction, for example, page 3, paragraph [0033]; and pages 11-12, Table 2 and paragraph [0088].  Whitehouse-2 also teaches such composition is co-administering with either unfractionated heparin or low molecular weight heparin; and heparin can be administered simultaneously with the rFGF-2 or within 20 to 30 minutes of administration of the rFGF-2, for example, page 8, paragraph [0065]; and claims 14-18.  It reads on unfractionated heparin as the elected species of heparin.  Furthermore, Whitehouse-2 teaches the angiogenically active fragment of FGF-2 comprises at least amino acids 30-110 of FGF2 of SEQ ID NO: 2, for example, page 9, paragraph [0071].  In addition, Whitehouse-2 teaches angiogenesis in ischemic tissues can be promoted by the transmural delivery of angiogenic growth factors such as FGF; and the composition can be administered as multiple injections, for example, page 2, paragraph [0029]; and page 5, paragraph [0046].    
Furthermore, Hondermarck et al teach acidic fibroblast growth factor (synonym of FGF1) and basic fibroblast growth factor (synonym of FGF2) bind mainly to heparin-like molecule at the surface of the blood vessels; the FGF binding is easily displayed by heparin; and the results raise concern that whether exogenous injected FGF remains bioavailable, since the injected FGF is probably rapidly sequestered by a heparin-like molecule, for example, page 974, right column, Section "Discussion".
	In addition, Roghani et al teach heparin or heparan sulfate is not required for the binding of bFGF (synonym of FGF2) to its receptors but increases the binding affinity to a moderate degree, for example, Abstract.  Therefore, in view of the combined teachings of Whitehouse-1, Whitehouse-2, Hondermarck et al and Roghani et al, it would have been obvious to one of ordinary skilled in the art to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of an engineered FGF2 or angiogenically active fragment thereof with reduced heparin binding affinity, and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such FGF. 
	And, Mohammadi et al teach chimeric FGF comprising FGF2ΔHBS (an engineered FGF2 with reduced heparin binding affinity), for example, Figure 5; and column 122, SEQ ID NOs: 335 and 336.  The chimeric FGF of SEQ ID NO: 335 or 336 in Mohammadi et al is an engineered FGF comprising FGF2ΔHBS and comprises the amino acids 30-110 of FGF2.  And in view of the teachings of Whitehouse-1 and Whitehouse-2 as set forth above, one of ordinary skilled in the art would understand and reasonably expect the chimeric FGF of SEQ ID NO: 335 or 336 in Mohammadi et al is an angiogenically active fragment of FGF-2.  
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the administration scheme of the chimeric FGF comprising FGF2ΔHBS for effectively treating a patient for acute myocardial infarction and/or myocardial infarction, including administering before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient, because Whitehouse-1 teaches as an adjunct therapy, it is desirable to also obtain collateral circulation to the damaged or occluded myocardium by angiogenesis; a mode of administration that provides human patients with cardiac angiogenesis during coronary artery disease and/or post acute myocardial infarction; and the treating physician would be able to determine the time, if any, for readministration based upon routine assessment of the clinical symptoms of the patient.  Whitehouse-2 teaches angiogenesis in ischemic tissues can be promoted by the transmural delivery of angiogenic growth factors such as FGF; and the composition can be administered as multiple injections.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Whitehouse-1, Whitehouse-2, Hondermarck et al, Roghani et al and Mohammadi et al with routine optimization to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of an engineered FGF comprising FGF2ΔHBS, and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such engineered FGF comprising FGF2ΔHBS; and wherein the engineered FGF comprising FGF2ΔHBS is administered before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient.
One of ordinary skilled in the art would have been motivated to combine the teachings of Whitehouse-1, Whitehouse-2, Hondermarck et al, Roghani et al and Mohammadi et al with routine optimization to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of an engineered FGF comprising FGF2ΔHBS, and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such engineered FGF comprising FGF2ΔHBS; and wherein the engineered FGF comprising FGF2ΔHBS is administered before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient, because Whitehouse-2, throughout the patent, teaches a pharmaceutical composition comprising any one of the angiogenic members of the fibroblast growth factor (FGF) family, including preferably FGF-1, FGF-2, FGF-4, FGF-5, FGF-18; and methods of administering such composition to a patient with peripheral artery disease as an adjunct in conjugation with angioplasty (one type of ischemic cardiac reperfusion therapy), and wherein the patient with peripheral artery disease suffered myocardial infarction.  Whitehouse-2 further teaches such composition is co-administering with either unfractionated heparin or low molecular weight heparin; and heparin can be administered simultaneously with the rFGF-2 or within 20 to 30 minutes of administration of the rFGF-2.  Both Whitehouse-1 and Whitehouse-2 teach the angiogenically active fragment of FGF-2 comprises at least amino acids 30-110 of FGF2.  Hondermarck et al teach acidic fibroblast growth factor (synonym of FGF1) and basic fibroblast growth factor (synonym of FGF2) bind mainly to heparin-like molecule at the surface of the blood vessels; the FGF binding is easily displayed by heparin; and the results raise concern that whether exogenous injected FGF remains bioavailable, since the injected FGF is probably rapidly sequestered by a heparin-like molecule.  Roghani et al teach heparin or heparan sulfate is not required for the binding of bFGF (synonym of FGF2) to its receptors but increases the binding affinity to a moderate degree.  Therefore, in view of the combined teachings of Whitehouse-1, Whitehouse-2, Hondermarck et al and Roghani et al, it would have been obvious to one of ordinary skilled in the art to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of an engineered FGF2 or angiogenically active fragment thereof with reduced heparin binding affinity, and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such FGF.  And, Mohammadi et al teach chimeric FGF comprising FGF2ΔHBS (an engineered FGF2 with reduced heparin binding affinity).  The chimeric FGF of SEQ ID NO: 335 or 336 in Mohammadi et al is an engineered FGF comprising FGF2ΔHBS and the amino acids 30-110 of FGF2.  And in view of the teachings of Whitehouse-1 and Whitehouse-2, one of ordinary skilled in the art would understand and reasonably expect the chimeric FGF of SEQ ID NO: 335 or 336 in Mohammadi et al is an angiogenically active fragment of FGF-2.  In addition, one of ordinary skilled in the art would have been motivated to optimize the administration scheme of the chimeric FGF comprising FGF2ΔHBS for effectively treating a patient for acute myocardial infarction and/or myocardial infarction, including administering before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient, because Whitehouse-1 teaches as an adjunct therapy, it is desirable to also obtain collateral circulation to the damaged or occluded myocardium by angiogenesis; a mode of administration that provides human patients with cardiac angiogenesis during coronary artery disease and/or post acute myocardial infarction; and the treating physician would be able to determine the time, if any, for readministration based upon routine assessment of the clinical symptoms of the patient.  Whitehouse-2 teaches angiogenesis in ischemic tissues can be promoted by the transmural delivery of angiogenic growth factors such as FGF; and the composition can be administered as multiple injections.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Whitehouse-1, Whitehouse -2, Hondermarck et al, Roghani et al and Mohammadi et al with routine optimization to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of an engineered FGF comprising FGF2ΔHBS, and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such engineered FGF comprising FGF2ΔHBS; and wherein the engineered FGF comprising FGF2ΔHBS is administered before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient.

Response to Applicant's Arguments
24.	Applicant argues that the Office has failed to provide a motivation or technically sound reason that explains why one of ordinary skill in the art would have combined the cited references in the manner suggested by the Office, nor has the Office established that the results would have been predictable to one of ordinary skill in the art for the following reasons: First, Roghani renders the alleged combination of references even less obvious, because if heparin increases binding affinity, then a person of ordinary skill in the art would not be motivated to modify the FGF.  Second, Mohammadi is alleged as teaching chimeric FGF2ΔHBS, comprised of FGF2ΔHBS and amino acids 30-110 of FGF2. The Office alleges that the chimeric FGF of SEQ ID NO: 335 or 336 in Mohammadi is an angiogenically active fragment of FGF-2 as taught by Whitehouse 1 and Whitehouse 2. The Applicant respectfully submits that there is no suggestion that these fragments are angiogenically active, nor does Whitehouse 1 or Whitehouse 2 provide any suggestion or motivation to create chimeric peptides.
	Applicant further argues that Roghani does not provide a person of ordinary skill in the art with a reasonable expectation of success, nor overcome the unexpected results discussed above.
25.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, first, the Examiner agrees that none of the cited references individually teaches or suggests the method recited in instant claims 1, 2, 5, 9-12, 14 and 15; and none of the cited references anticipates the method recited in instant claims 1, 2, 5, 9-12, 14 and 15.  However, the Examiner would like to point out that instant claims 1, 2, 5, 9-12, 14 and 15 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Whitehouse-1, Whitehouse -2, Hondermarck et al, Roghani et al and Mohammadi et al with routine optimization.  Therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  Furthermore, the Examiner would like to point out that the MPEP states "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references…" (see MPEP § 2145 IV).  
In response to Applicant's arguments about the cited Roghani et al reference, the Examiner understands that Roghani et al teach heparin or heparan sulfate increases the binding affinity to a moderate degree.  However, in the instant case, as stated in Section 23 above, Hondermarck et al explicilty teach acidic fibroblast growth factor (synonym of FGF1) and basic fibroblast growth factor (synonym of FGF2) bind mainly to heparin-like molecule at the surface of the blood vessels; the FGF binding is easily displayed by heparin; and the results raise concern that whether exogenous injected FGF remains bioavailable, since the injected FGF is probably rapidly sequestered by a heparin-like molecule.  Therefore, considering Roghani et al explicitly teach heparin or heparan sulfate is not required for the binding of bFGF (synonym of FGF2) to its receptors, and in view of the combined teachings of Hondermarck et al and Roghani et al, one of ordinary skilled in the art would have been motivated to replace FGF-2 or an angiogenically active fragment or mutein thereof in the method of Whitehouse-1 and/or Whitehouse-2 with the chimeric FGF comprising FGF2ΔHBS taught in Mohammadi et al.
In response to Applicant's arguments about the cited Mohammadi et al reference, the Examiner understands that Mohammadi et al do not explicitly teach the chimeric FGF of SEQ ID NO: 335 or 336 comprising FGF2ΔHBS and the amino acids 30-110 of FGF2 is an angiogenically active fragment of FGF-2.  However, in the instant case, both Whitehouse-1 and Whitehouse-2 teach the angiogenically active fragment of rFGF-2 comprises at least amino acids 30-110 of FGF2 of SEQ ID NO: 2.  Therefore, in view of the teachings of Whitehouse-1 and Whitehouse-2 as set forth in Section 23 above, one of ordinary skilled in the art would understand and reasonably expect the chimeric FGF of SEQ ID NO: 335 or 336 in Mohammadi et al is an angiogenically active fragment of FGF-2.  
Taken all these together, one of ordinary skilled in the art would have been motivated to combine the teachings of the cited prior art references with routine optimization to develop the method recited in instant claims 1, 2, 5, 9-12, 14 and 15.  
In response to Applicant's arguments about reasonable expectation of success, in the instant case, Applicant fails to provide any evidence and/or reasoning that in view of the combined teachings of the cited prior art references with routine optimization as set for the in Section 23 above, a person having ordinary skill in the art would not have had a reasonable expectation of success to develop the method recited in instant claims 1, 2, 5, 9-12, 14 and 15.  Further clarification is required.  In addition, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
In response to Applicant's arguments about the unexpected results, first, the Examiner would like to point out that as stated in MPEP: “An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.” (see MPEP § 716.02(e)).  In the instant case, the closest prior art is Whitehouse-1, which discloses an improved method for treating a patient for acute myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering into one or more coronary vessels or into a peripheral vein of said patient, a single unit dose composition comprising a therapeutically effective amount of rFGF-2 or an angiogenically active fragment or mutein thereof as an adjunct therapy.  Therefore, the comparison should be made between the instant claimed modified FGF and the rFGF-2 or an angiogenically active fragment or mutein thereof in Whitehouse-1.  Furthermore, as stated in Section 22 above, it is determined that the alleged unexpected results are not commensurate in scope with the claims.  In addition, similar to what stated in Section 20 above, in the instant case, in view of the combined teachings of the cited Hondermarck et al and Roghani et al references, the alleged unexpected results are expected and are insufficient to overcome instant rejection.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

26	Please note: during the search for the elected species, prior art was found for the non-elected species of fibroblast growth factor.
(Revised due to Applicant's amendments to the claim and further careful reconsideration) Claims 1, 2, 6, 9-12, 14 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US 6440934 B1, filed with IDS, from now on cited as Whitehouse-1) in view of Whitehouse (US 2002/0115603 A1, cited and enclosed in the previous office action, from now on cited as Whitehouse-2) and the Stable Fibroblast Growth Factor 2 document (from www.biovendor.com, May 2016, pages 1-6, cited and enclosed in the previous office action).
The instant claims 1, 2, 6, 9-12, 14 and 15 are drawn to a method of treating a patient undergoing ischemic cardiac reperfusion therapy, the method comprising administering one or more modified fibroblast growth factors (FGFs) in conjunction with the onset of reperfusion therapy and co-administering heparin, wherein the FGF is selected from the group consisting of FGFΔHBS, FGFΔTS, and FGFΔHBS/ΔTS.
Whitehouse-1 teaches an improved method for treating a patient for acute myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering into one or more coronary vessels or into a peripheral vein of said patient, a single unit dose composition comprising a therapeutically effective amount of rFGF-2 or an angiogenically active fragment or mutein thereof as an adjunct therapy, for example, column 15, lines 3-16.  It reads on a patient having suffered myocardial infarction as the elected species of patient condition; and meets the limitations of the patient population recited in instant claims 1 and 2.  Whitehouse-1 also teaches that the method further comprises administering an effective amount of heparin from 0-30 minutes prior to administering such unit dose composition of rFGF-2 or an angiogenically active fragment or mutein thereof, for example, column 15, lines 34-45.  It reads on tandem administration of heparin, followed by FGF as the elected species of administration scheme.  It meets the limitation of "co-administering heparin" recited in instant claim 1; and the limitations of instant claims 11, 14 and 15.  Whitehouse-1 further teaches such unit dose composition of rFGF-2 or an angiogenically active fragment or mutein thereof can be administered via intravenous ("IV") or intracoronary ("IC") injection or infusion, for example, column 10, lines 24-27.  It reads on the parenteral (injected) route as the elected species of route of administering FGF; and meets the limitation of instant claim 12.  Furthermore, Whitehouse-1 teaches as an adjunct therapy, it is desirable to also obtain collateral circulation to the damaged or occluded myocardium by angiogenesis; a mode of administration that provides human patients with cardiac angiogenesis during coronary artery disease and/or post acute myocardial infarction; and the treating physician would be able to determine the time, if any, for readministration based upon routine assessment of the clinical symptoms of the patient, for example, column 2, lines 7-19; and column 14, lines 26-29.
The difference between the reference and instant claims 1, 2, 6, 9-12, 14 and 15 is that the reference does not teach unfractionated heparin as the elected species of heparin; and the limitations of instant claims 6, 9 and 10.
However, Whitehouse-2, throughout the patent, teaches a pharmaceutical composition comprising any one of the angiogenic members of the fibroblast growth factor (FGF) family, including preferably FGF-1, FGF-2, FGF-4, FGF-5, FGF-18; and methods of administering such composition to a patient with peripheral artery disease as an adjunct in conjugation with angioplasty (one type of ischemic cardiac reperfusion therapy), for example, Abstract; pages 2-3, paragraph [0030], page 5, paragraph [0042]; pages 11-18, Example 2; and claim 23.  Whitehouse-2 further teaches the patient with peripheral artery disease suffered myocardial infarction, for example, page 3, paragraph [0033]; and pages 11-12, Table 2 and paragraph [0088].  Whitehouse-2 also teaches such composition is co-administering with either unfractionated heparin or low molecular weight heparin; and heparin can be administered simultaneously with the rFGF-2 or within 20 to 30 minutes of administration of the rFGF-2, for example, page 8, paragraph [0065]; and claims 14-18.  It reads on unfractionated heparin as the elected species of heparin.  Furthermore, Whitehouse-2 teaches angiogenesis in ischemic tissues can be promoted by the transmural delivery of angiogenic growth factors such as FGF; and the composition can be administered as multiple injections, for example, page 2, paragraph [0029]; and page 5, paragraph [0046].  
Furthermore, the Stable Fibroblast Growth Factor 2 document teaches FGF2 is highly unstable; and a stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS) with thermal stability increase by 15 oC compared to the wild-type human FGF2, for example, page 1; and page 4, Section "Test principle".   
In addition, one of ordinary skilled in the art would have been motivated to optimize the administration scheme of the stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS) for effectively treating a patient for acute myocardial infarction and/or myocardial infarction, including administering before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient, because Whitehouse-1 teaches as an adjunct therapy, it is desirable to also obtain collateral circulation to the damaged or occluded myocardium by angiogenesis; a mode of administration that provides human patients with cardiac angiogenesis during coronary artery disease and/or post acute myocardial infarction; and the treating physician would be able to determine the time, if any, for readministration based upon routine assessment of the clinical symptoms of the patient.  Whitehouse-2 teaches angiogenesis in ischemic tissues can be promoted by the transmural delivery of angiogenic growth factors such as FGF; and the composition can be administered as multiple injections.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Whitehouse-1, Whitehouse-2, and the Stable Fibroblast Growth Factor 2 document with routine optimization to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of a stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS), and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such FGF2ΔTS, and wherein such FGF2ΔTS is administered before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient.
One of ordinary skilled in the art would have been motivated to combine the teachings of Whitehouse-1, Whitehouse-2, and the Stable Fibroblast Growth Factor 2 document with routine optimization to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of a stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS), and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such FGF2ΔTS, and wherein such FGF2ΔTS is administered before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient, because Whitehouse-2, throughout the patent, teaches a pharmaceutical composition comprising any one of the angiogenic members of the fibroblast growth factor (FGF) family, including preferably FGF-1, FGF-2, FGF-4, FGF-5, FGF-18; and methods of administering such composition to a patient with peripheral artery disease as an adjunct in conjugation with angioplasty (one type of ischemic cardiac reperfusion therapy), and wherein the patient with peripheral artery disease suffered myocardial infarction.  Whitehouse-2 further teaches such composition is co-administering with either unfractionated heparin or low molecular weight heparin; and heparin can be administered simultaneously with the rFGF-2 or within 20 to 30 minutes of administration of the rFGF-2.  And the Stable Fibroblast Growth Factor 2 document teaches FGF2 is highly unstable; and a stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS) with thermal stability increase by 15 oC compared to the wild-type human FGF2.  In addition, one of ordinary skilled in the art would have been motivated to optimize the administration scheme of the stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS) for effectively treating a patient for acute myocardial infarction and/or myocardial infarction, including administering before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient, because Whitehouse-1 teaches as an adjunct therapy, it is desirable to also obtain collateral circulation to the damaged or occluded myocardium by angiogenesis; a mode of administration that provides human patients with cardiac angiogenesis during coronary artery disease and/or post acute myocardial infarction; and the treating physician would be able to determine the time, if any, for readministration based upon routine assessment of the clinical symptoms of the patient.  Whitehouse-2 teaches angiogenesis in ischemic tissues can be promoted by the transmural delivery of angiogenic growth factors such as FGF; and the composition can be administered as multiple injections.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Whitehouse-1, Whitehouse-2, and the Stable Fibroblast Growth Factor 2 document with routine optimization to develop an improved method for treating a patient for acute myocardial infarction and/or myocardial infarction, requiring angioplasty (one type of ischemic cardiac reperfusion therapy), the method comprising providing angioplasty to the patient in need of treatment; the improvement comprising administering via parenteral (injected) route a composition comprising a therapeutically effective amount of a stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS), and the method further comprises administering an effective amount of either unfractionated heparin or low molecular weight heparin, wherein the heparin is administrated simultaneously, from 0-30 minutes prior to, or within 20 to 30 minutes of administering the composition comprising such FGF2ΔTS, and wherein such FGF2ΔTS is administered before, at the onset, and subsequent to the onset of reperfusion therapy in the same therapeutic time frame as the reperfusion therapy following an ischemic event in the patient.

Response to Applicant's Arguments
27.	Applicant argues that the Office has failed to provide a motivation or technically sound reason that explains why one of ordinary skill in the art would have combined the cited references in the manner suggested by the Office, nor has the Office established that the results would have been predictable to one of ordinary skill in the art.
28.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about the motivation to combine the cited prior art references, the Examiner would like to point out that as stated in Section 26 above, the Stable Fibroblast Growth Factor 2 document explicilty teaches FGF2 is highly unstable; and a stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS) with thermal stability increase by 15 oC compared to the wild-type human FGF2.  Therefore, in the instant case, in view of the teachings of the Stable Fibroblast Growth Factor 2 document, one of ordinary skilled in the art would have been motivated to replace rFGF-2 or an angiogenically active fragment or mutein thereof in the method taught in either Whitehouse-1 and/or Whitehouse-2 with the stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS).    
In response to Applicant's arguments about reasonable expectation of success, first, in the instant case, Applicant fails to provide any evidence and/or reasoning that in view of the combined teachings of the cited prior art references with routine optimization as set for the in Section 26 above, a person having ordinary skill in the art would not have had a reasonable expectation of success to develop the method recited in instant claims 1, 2, 6, 9-12, 14 and 15.  Further clarification is required.  Furthermore, considering the Stable Fibroblast Growth Factor 2 document explicilty teaches FGF2 is highly unstable; and a stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS) with thermal stability increase by 15 oC compared to the wild-type human FGF2, and there is no evidence that the stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS) does not have the same functionality of wild type FGF2, it is unclear to the Examiner why and/or how Applicant reaches the conclusion that one of ordinary skilled in the art would expect replacing the unstable rFGF-2 or an angiogenically active fragment or mutein thereof in the method taught in either Whitehouse-1 and/or Whitehouse-2 with the stable variant of human FGF2 (FGF2-STAB, one type of FGF2ΔTS) would render the method taught in either Whitehouse-1 and/or Whitehouse-2 inoperable.  Further clarification is required.  In addition, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
Furthermore, the Examiner would like to point out that the conclusive statements at the end of the rejection set forth in Section 26 above are based on the teachings of the cited prior art references with routine optimization as set forth before the conclusive statements.  It is unclear to the Examiner what types of articulation Applicant would like to see.  Further clarification is required.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
29.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

30.	(Revised due to Applicant's amendments to the claim) Claims 1, 2, 5, 9-12, 14 and 15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 11-26 of US patent 9464126 B2 in view of Whitehouse (US 6440934 B1, filed with IDS, from now on cited as Whitehouse-1), Whitehouse (US 2002/0115603 A1, cited and enclosed in the previous office action, from now on cited as Whitehouse-2), Hondermarck et al (Experientia, 1990, 46, pages 973-974, filed with IDS) and Roghani et al (The Journal of Biological Chemistry, 1994, 269, pages 3976-3984, cited and enclosed in the previous office action).
31.	Instant 1, 2, 5, 9-12, 14 and 15 are drawn to a method of treating a patient undergoing ischemic cardiac reperfusion therapy, the method comprising administering one or more modified fibroblast growth factors (FGFs) in conjunction with the onset of reperfusion therapy and co-administering heparin, wherein the FGF is selected from the group consisting of FGFΔHBS, FGFΔTS, and FGFΔHBS/ΔTS.
32.	Claims 1-8 and 11-26 of US patent 9464126 B2 are drawn to a chimeric protein comprising: an N-terminus coupled to a C-terminus, wherein the N-terminus comprises an FGF2 portion beginning at any one of residues 1 to 25 and ending at any one of residues 151-155 of SEQ ID NO: 121, wherein the FGF2 amino acid positions corresponding to those selected from the group consisting of N36, K128, R129, K134, K138, Q143, K144, and combinations thereof are substituted to decrease binding affinity for heparin and/or heparan sulfate compared to FGF2 without the substitution, and wherein the C-terminus comprises a portion of an FGF21 comprising amino acid residues 168 to 209 of SEQ ID NO: 233; and a pharmaceutical composition comprising such chimeric protein and a pharmaceutically-acceptable carrier.
 	In view of the combined teachings of claims 1-8 and 11-26 of US patent 9464126 B2, it would have been obvious to one of ordinary skilled in the art to develop a chimeric FGF comprising FGF2ΔHBS and the amino acids 30-110 of FGF2 (the angiogenically active fragment of FGF2 taught in both Whitehouse-1 and Whitehouse-2), including SEQ ID NOs: 341 and 342 recited in claim 8.
33.	The difference between claims 1-8 and 11-26 of US patent 9464126 B2 and instant claimed 1, 2, 5, 9-12, 14 and 15 is that claims 1-8 and 11-26 of US patent 9464126 B2 do not teach applying the chimeric FGF comprising FGF2ΔHBS and the amino acids 30-110 of FGF2 developed from the combined teachings of claims 1-8 and 11-26 of US patent 9464126 B2 (including SEQ ID NOs: 341 and 342 recited in claim 8) in a method recited in instant claimed 1, 2, 5, 9-12, 14 and 15.
	However, in view of the combined teachings of Whitehouse-1, Whitehouse-2, Hondermarck et al and Roghani et al with routine optimization as set forth in Section 23 above, it would have been obvious to one of ordinary skilled in the art to apply the chimeric FGF comprising FGF2ΔHBS and the amino acids 30-110 of FGF2 developed from the combined teachings of claims 1-8 and 11-26 of US patent 9464126 B2 (including SEQ ID NOs: 341 and 342 recited in claim 8) in a method of treating a patient undergoing ischemic cardiac reperfusion therapy and develop the method recited in instant claimed 1, 2, 5, 9-12, 14 and 15.

34.	(Revised due to Applicant's amendments to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 30-33 above, instant claims 1, 2, 5, 9-12, 14 and 15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 11-26 of US patent 9474785 B2; and claims 1-8 and 11-26 of US patent 9657075 B2; and in view of the combined teachings of Whitehouse (US 6440934 B1, filed with IDS), Whitehouse (US 2002/0115603 A1, cited and enclosed in the previous office action), Hondermarck et al (Experientia, 1990, 46, pages 973-974, filed with IDS) and Roghani et al (The Journal of Biological Chemistry, 1994, 269, pages 3976-3984, cited and enclosed in the previous office action) with routine optimization as set forth in Section 23 above.

35.	(Revised due to Applicant's amendments to the claim and further careful reconsideration) Claims 1, 2, 5, 9-12, 14 and 15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 11-40 of US patent 9926355 B2 in view of Whitehouse (US 6440934 B1, filed with IDS, from now on cited as Whitehouse-1), Whitehouse (US 2002/0115603 A1, cited and enclosed in the previous office action, from now on cited as Whitehouse-2), Engel et al (PNAS, 2006, 103, pages 15546-15551, cited and enclosed in the previous office action), Hondermarck et al (Experientia, 1990, 46, pages 973-974, filed with IDS) and de Paz et al (ChemBioChem, 2001, 2, pages 673-685, cited and enclosed in the previous office action).
36.	Instant 1, 2, 5, 9-12, 14 and 15 are drawn to a method of treating a patient undergoing ischemic cardiac reperfusion therapy, the method comprising administering one or more modified fibroblast growth factors (FGFs) in conjunction with the onset of reperfusion therapy and co-administering heparin, wherein the FGF is selected from the group consisting of FGFΔHBS, FGFΔTS, and FGFΔHBS/ΔTS.
37.	Claims 1-8 and 11-40 of US patent 9926355 B2 are drawn to a chimeric protein comprising: an N-terminus coupled to a C-terminus, wherein the N-terminus comprises an FGF1 portion beginning at any one of residues 1 to 25 and ending at any one of residues 150 to 155 of SEQ ID NO: 1; wherein the FGF1 amino acid positions corresponding to those selected from the group consisting of N33, K127, K128, N129, K133, R134, R137, Q142, K143, and combinations thereof are substituted to decrease binding affinity for heparin and/or heparan sulfate compared to FGF1 without the substitution, and wherein the C-terminus comprises a C-terminal portion of an FGF21 comprising amino acid residues 168 to 209 of SEQ ID NO: 233; a pharmaceutical composition comprising such chimeric protein and a pharmaceutically-acceptable carrier; an isolated FGF1 peptide comprising at least 90% sequence identity to amino acid residues 25-155 of SEQ ID NO:1 with K127D, K128Q, and K133V substitutions (FGF1ΔNTΔHBS), wherein the isolated FGF1 peptide comprises K127D, K128Q, and K133V substitutions; and an isolated FGF1 peptide comprising at least 90% sequence identity to amino acid residues 1-155 of SEQ ID NO:1 with K127D, K128Q, and K133V substitutions (FGF1ΔHBS), wherein the isolated FGF1 peptide comprises
K127D, K128Q, and K133V substitutions.	
38.	The difference between claims 1-8 and 11-40 of US patent 9926355 B2 and instant claimed 1, 2, 5, 9-12, 14 and 15 is that claims 1-8 and 11-40 of US patent 9926355 B2 do not teach applying such chimeric FGF with reducing binding affinity for heparin and/or heparan sulfate and/or FGF1ΔNTΔHBS and/or FGF1ΔHBS in a method recited in instant claimed 1, 2, 5, 9-12, 14 and 15.
	However, in view of the combined teachings of Whitehouse-1, Whitehouse-2, Engel et al, Hondermarck et al and de Paz et al with routine optimization as set forth in Section 20 above, it would have been obvious to one of ordinary skilled in the art to apply such chimeric FGF with reducing binding affinity for heparin and/or heparan sulfate and/or FGF1ΔNTΔHBS and/or FGF1ΔHBS recited in claims 1-8 and 11-40 of US patent 9926355 B2 in a method of treating a patient undergoing ischemic cardiac reperfusion therapy and develop the method recited in instant claimed 1, 2, 5, 9-12, 14 and 15.

39.	(Revised due to Applicant's amendments to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 35-38 above, instant claims 1, 2, 5, 9-12, 14 and 15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US patent 9926356 B2; and claims 1-30 of US patent 10364278 B2; and in view of the combined teachings of Whitehouse (US 6440934 B1, filed with IDS), Whitehouse (US 2002/0115603 A1, cited and enclosed in the previous office action), Engel et al (PNAS, 2006, 103, pages 15546-15551, cited and enclosed in the previous office action), Hondermarck et al (Experientia, 1990, 46, pages 973-974, filed with IDS) and de Paz et al (ChemBioChem, 2001, 2, pages 673-685, cited and enclosed in the previous office action) with routine optimization as set forth in Section 20 above.

Response to Applicant's Arguments
40.	Applicant argues that there is no teaching or suggestion in any of the double patenting references that would cure the deficiencies of the primary references. Namely, none of the double patenting references provides a motivation to combine modified FGF with the primary references for the treatment of ischemic events, nor does any disclosure render the results expected.
	Furthermore, with regards to the ODP rejections over claims of US patents 9464126 B2, 9474785 B2 and US patent 9657075 B2, Applicant argues that the claims of each of these patent require that FGF2 segment of the chimeric protein start at residues 1-25 and ends at residues 151-155 of SEQ ID No.121 (FGF2), rendering the segment from "30-110 of FGF2" alleged by the Office outside the scope of these claims."; and do not recite/disclose each of the claim elements of the presently pending independent claim.  With regards to US patents US patents 9926355 B2, 9926356 B2 and 10364278 B2, Applicant argues that the claims of each of these patent do not recite/disclose each of the claim elements of the presently pending independent claim; and require chimeric proteins that are not disclosed in any of the present claims.  
41.	Applicant's arguments have been fully considered but have not been found persuasive. 
	With regards to Applicant's arguments about motivation to combine modified FGF with the primary references for the treatment of ischemic events and reasonable expectation of success, these have been addressed in Sections 22 and 24 above.  
	With regards to the modified FGF recited in instant claims, the Examiner would like to point out that as an example, instant claim 5 explicitly recites " The method according to claim 1, wherein the FGFΔHBS comprises one or more of FGF1ΔHBS, FGF2ΔHBS, FGF4ΔHBS, and FGF5ΔHBS".  Therefore, the chimeric protein recited in claims of all these 6 US patents is the modified FGF (FGFΔHBS) recited in instant claims.
	In response to Applicant's arguments about the rejections over claims of US patents 9464126 B2, 9474785 B2 and 9657075 B2, first, the Examiner would like to point out that each of these rejections is based on the combined teachings of claims of each of these US patents, and further in view of the combined teachings of Whitehouse-1, Whitehouse-2, Hondermarck et al and Roghani et al with routine optimization as set forth in Section 23 above.  Therefore, it does require claims of these patents recite/disclose each of the claim elements of instant claims.  Second, with regards to the chimeric protein recited in claims of these patents, in the instant case, using US patent 9464126 B2 as an example, chimeric FGFs comprising FGF2ΔHBS recited in claims 2-4 and 8 of US patent 9464126 B2 comprise the amino acids 30-110 of FGF2 (the angiogenically active fragment of FGF2 taught in both Whitehouse-1 and Whitehouse-2).  Therefore, it is unclear to the Examiner on what Applicant's statement "that FGF2 segment of the chimeric protein start at residues 1-25 and ends at residues 151-155 of SEQ ID No.121 (FGF2), rendering the segment from "30-110 of FGF2" alleged by the Office outside the scope of these claims" is based.  Further clarification is required.  Taken all these together, as stated in section 31 above, in view of the combined teachings of claims 1-8 and 11-26 of US patent 9464126 B2, it would have been obvious to one of ordinary skilled in the art to develop a chimeric FGF comprising FGF2ΔHBS and the amino acids 30-110 of FGF2 (the angiogenically active fragment of FGF2 taught in both Whitehouse-1 and Whitehouse-2), including SEQ ID NOs: 341 and 342 recited in claim 8.  And further as stated in Section 33 above, in view of the combined teachings of Whitehouse-1, Whitehouse-2, Hondermarck et al and Roghani et al with routine optimization as set forth in Section 23 above, it would have been obvious to one of ordinary skilled in the art to apply the chimeric FGF comprising FGF2ΔHBS and the amino acids 30-110 of FGF2 developed from the combined teachings of claims 1-8 and 11-26 of US patent 9464126 B2 (including SEQ ID NOs: 341 and 342 recited in claim 8) in a method of treating a patient undergoing ischemic cardiac reperfusion therapy and develop the method recited in instant claimed 1, 2, 5, 9-12, 14 and 15.  This also applies to the rejections over claims of US patents 9474785 B2 and 9657075 B2.  
	In response to Applicant's arguments about the rejections over claims of US patents 9926356 B2, 9926356 B2 and 10364278 B2, first, the Examiner would like to point out that each of these rejections is based on the combined teachings of claims of each of these US patents, and further in view of the combined teachings of Whitehouse-1, Whitehouse-2, Engel et al, Hondermarck et al and de Paz et al with routine optimization as set forth in Section 20 above.  Therefore, it does require claims of these patents recite/disclose each of the claim elements of instant claims.  Furthermore, the Examiner understands that the claims of these patents require chimeric proteins.  However, in the instant case, as stated in the paragraphs above, the modified FGF used in the method recited in instant claims do not exclude a chimeric FGF with reducing binding affinity for heparin and/or heparan sulfate.  In addition, the Examiner would like to point out that claims 31-40 of US patent 9926355 B2 disclose FGF1ΔNTΔHBS and FGF1ΔHBS that are not part of a chimeric protein.
	Taken all these together, these ODP rejections are deemed proper.  And until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are hereby maintained.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658